November 02, 2007


Ms. Debora B. Alsup
Thompson & Knight, LLP
98 San Jacinto Blvd., Suite 1900
Austin, TX 78701-4238


Mr. Victor M. Carrera
Law Office of Victor M. Carrera, P.C.
1 Paseo del Prado, 103-B
Edinburg, TX 78539
Honorable Leonel Alejandro
357th District Court
Cameron County Courthouse
974 E Harrison St
Brownsville, TX 78520-7123

RE:   Case Number:  04-1129
      Court of Appeals Number:  13-04-00584-CV
      Trial Court Number:  2003-03-1350-E

Style:      IN RE  PIRELLI TIRE, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn   |
|   |Ms. Aurora De La    |
|   |Garza               |
|   |Mr. Wade Caven      |
|   |Crosnoe             |